Citation Nr: 9929860	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  98-14 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for verruca vulgaris 
(claimed as skin rashes and warts) due to an undiagnosed 
illness. 

2. Entitlement to service connection for migraine headaches 
due to an undiagnosed illness.

3. Entitlement to service connection for allergic rhinitis 
(claimed as allergies, sinus problems, and nosebleeds) due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
May 1991.  The veteran served in the Southwest Asia Theater 
of operations from January 1991 to April 1991.  The veteran 
was awarded the Southwest Asia Service Medal and the Combat 
Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

At the June 1999 travel Board hearing, the veteran waived RO 
consideration of evidence and records not previously 
considered by the RO.  



FINDINGS OF FACT

1. There are no current manifestations of verruca vulgaris.  

2. Competent medical evidence does not reflect that migraine 
headaches and allergic rhinitis are related to military 
service.


CONCLUSIONS OF LAW

1. The claim for verruca vulgaris (claimed as skin rashes and 
warts) is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The claims for service connection for migraine headaches 
and allergic rhinitis are not well-grounded.  38 U.S.C.A. 
§ 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in-service.  38 C.F.R. § 3.303(d) 
(1998).

The threshold question that must be resolved with regard to a 
service connection claim is whether the veteran has presented 
evidence of a well-grounded claim.  An allegation of a 
disorder that is service-connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible."  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of 1) a current disability (a medical 
diagnosis); 2) of incurrence or aggravation of a disease or 
injury in-service (lay or medical evidence); and 3) of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 504, 506 (1995); see also Epps v. Gober 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well-grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).  

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

At the outset, the Board notes that a review of the record 
reveals that the veteran had active service in the Southwest 
Asia theater of operations during the Persian Gulf War and is 
considered to be a Persian Gulf veteran for compensation 
purposes under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 
3.317(a)(1), it is provided that compensation may be paid to 
a Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability: 1) became manifest during 
active service or to a degree of 10 percent or more not later 
than December 31, 2001 after service in the Southwest Asia 
theater of operations during the Persian Gulf War; and 2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (West 1991 & Supp. 1999); VAOPGCPREC 4-99 (May 3, 1999).  
Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue; 
signs or symptoms involving the skin; headache; muscle pain; 
joint pain; neurologic signs or symptoms; neuropsychological 
signs or symptoms; signs or symptoms involving the 
respiratory system (upper or lower); sleep disturbances; 
gastrointestinal signs or symptoms; cardiovascular signs or 
symptoms; abnormal weight loss; and menstrual disorders.  38 
C.F.R. § 3.317(b).

Service department records for the period of February 1987 to 
May 1991 reflect that the veteran's last duty assignment was 
1st Battalion, 11th Marines, 1st Marine Division.  A service 
medical record entry reflects that the veteran experienced 
stuffy nose in 1987.  In 1990, the veteran complained of 
sinus symptoms - duration of 24 hours with congestion of his 
nose.  The assessment was congestion/bulging tympanic 
membranes - otitis media.  Dental records dated between 
February 1987 to September 1990 reflect no allergies, 
sensitivities, sinus trouble, asthma, hayfever, hives, or 
tuberculosis.  All other records to include the April 1991 
separation physical examination reflects that the head, nose, 
sinuses, and skin were evaluated as normal.  

In pertinent part, medical records from the Indian Health 
Service (Santa Clara Health Center) dated in August 1992 
reflect that the veteran was in Saudi Arabia and was 
concerned about exposure to burning oil fumes.  The veteran 
reported fatigue of one-month duration and watery diarrhea 
off and on for two weeks.  The veteran had no feelings of 
depression.  The problem list reflects healthy male.  The 
report of the physical examination reflects that both the 
review of systems and the physical examination were normal.  
There is no mention of headaches, nosebleeds, rhinitis, or a 
skin rash.  

The Persian Gulf Registry examination conducted in May 1993 
reflects that the veteran was 1) exposed to a contaminated 
oil area, 2) enveloped in smoke, and 3) ate food or drink 
that could have been contaminated by oil or smoke 
environmental contaminants.  At that time, the veteran 
complained of warts on both hands since the Persian Gulf and 
nasal congestion.  The veteran reported that the warts 
appeared during "Gulf time" on the right hand and then on 
the left hand.  He could not recall any war chemical or 
biological exposure.  He believed his glasses caused his 
headaches.  The headaches occurred every 2-3 days.  He denied 
any visual changes.  The record reflects: needs new 
refraction, last [one] 2-3 years ago.  The physical 
examination reflects atraumatic head, nose narrowing on the 
right, positive erythema, and no lesions in the throat.  
There was a scar on the right dorsal thenar web and scars on 
the left forearm.  The warts were characterized as follows: 
left hand 2-mm wart volar, right hand 8-mm wart volar 5th 
metacarpophalangeal joint; and 3-mm wart distal ring finger.  
The assessments included 1) warts bilateral hands; 2) 
headaches "?" secondary to glasses, needs refractory 
changes; and 3) rhinitis with swelling on the right side of 
the nose.  The dermatology consult completed in conjunction 
with the Persian Gulf War Registry examination reflects that 
the veteran complained of warts on his hands of one-year 
duration with no prior treatment.  Verruca warts were noted 
on both hands.  The assessment was verruca vulgaris.  

Other VA treatment records dated in November 1993 and 
February 1994 reflect follow-up of the warts on the hands.  
In relevant part, these records reveal that the veteran 
complained of an itchy rash for 3 months and that he had a 
good response to liquid nitrogen.  The February 1994 entry 
reflects small residual of [a] wart on the left thumb.  

Medical records from Dr. Baten dated in March 1996 reflect 
that the veteran had fallen one-week prior and had a bump on 
his skull.  He complained of headaches.  The veteran reported 
a history of migraines for approximately three years which 
were predominantly frontal.  He denied any specific 
precipitants.  He reported a swelling in the left frontal 
area when he gets these headaches.  A skull series reflects 
that there was soft tissue swelling over the prominence of 
the frontal sinuses.  He has attempted to be evaluated at VA 
with regard to possible symptoms related to Persian Gulf 
possible toxic exposure including warts.  The impression was 
migraine without aura.  The physician reported that 
neurologically the veteran was normal.  The physician 
reported that he believed the veteran had migraine without 
aura and that the veteran had not been on any specific 
medications for this.  

In pertinent part, VA treatment records dated in November 
1996 reflect that the veteran reported that a bump pops out 
on his head when he gets a headache.  He complained of 
migraine headaches with duration of two years and that they 
occur with nosebleeds.  After returning from the Gulf War, he 
came down with warts, then rashes, then allergies, and then 
nosebleeds and migraines.  There is no family history of 
migraines and headaches.  He described the headaches as 
frontal/unilateral with photophobia.  They are manifest by 
decreased noise tolerance and nosebleeds with no loss of 
consciousness, nausea, vomiting, or lacrimation.  He denied a 
past medical history of head injuries or seizures.  He 
reported that the migraine headaches were diagnosed in 
November 1996, that he had experienced occasional nosebleeds 
for a few months with headaches, and that he had seasonal 
allergies.  He was exposed to oil smoke in Kuwait and that [. 
. .] test kit showed Lewisite - no acute skin problems then.  
The magnetic resonance imaging (MRI) of the brain was normal.  
The assessments were common migraines, epistaxis of unknown 
etiology, and possible allergic rhinitis with epistaxis.  The 
December 1996 entry reflects past medical history of 
nosebleeds and sinusitis and that the headaches were relieved 
by sleep.  The impression was migraine headache with [. . .].  
The February 1997 entry reflects no allergies, complaints, 
nosebleeds, or nasal congestion.  He reported having one 
migraine headache since December.  The impression was history 
of migraine headaches and doing well.  

The veteran did not appear for the July 1997 general medical 
examination and did not reschedule.  The September 1997 VA 
neurological examination reflects that the veteran had had 
headaches for about three years which were diagnosed as 
migraines for the past two years.  He denied any family 
history of migraines.  The past medical history was notable 
for a variety of other complaints, including skin rashes.  
The veteran gets nosebleeds occasionally at the time of his 
headaches but denied other ENT symptoms.  The impression was 
migraine headaches, currently in relative remission.  The 
patient's symptoms, prior medical history, and his response 
of these headaches to Imitrex were all highly consistent with 
idiopathic migraines.  The relation of his headaches to the 
episodes of severe nausea and vomiting or to the patient's 
other symptoms, is unclear at present.  Migraine headaches 
are a very common medical condition, and it is difficult to 
associate them in this case with any other specific 
exacerbating factors.  It is also probable that the patient 
has mild diffuse tension/muscle contraction headaches.  These 
headaches respond to aspirin and present little disability to 
the patient.  

In April 1998, the veteran submitted copies of Command 
Chronologies for the 11th Marine Division dated in February 
1991 which reflect that positive readings for a blister agent 
were detected and that the division units had taken nerve 
agent pretreatment.  

A VA outpatient treatment record dated in July 1998 reflects 
that the migraines started in 1992 "(see neuro note of 11-
15-96 though)."  The diagnosis at the time was "common 
migraines" and "epistaxis of unknown etiology."  The 
veteran reported having seasonal allergies now and that he 
did not keep the November 1996 ENT appointment.  On 
examination, the throat was clear and the turbinates were 
boggy and red.  There was no bleeding or congestion.  The 
neurological examination reflects: appears intact to gross 
examination.  The impressions were history of common migraine 
- problem continues - Beta Blockers not well tolerated and 
history of epistaxis etiology unclear possibly due to 
allergic rhinitis.  A July 1998 neurology consult reflects 
history of migraine headaches, poorly controlled.  The 
headaches occur every 3-4 days and last up to 5-6 hours if 
the veteran did not take Imitrex injection.  He reported 
photophobia and sensitivity to noise with the headaches.  He 
occasionally experienced nosebleeds during the migraine 
attack.  His father had migraine headaches when attending 
college.  He had tension/congestion headaches that did not 
evolve into migraine headaches which occur every 3 days.  The 
impression was migraine headaches, poorly controlled with 
high potential for daily headache syndrome, rebound 
headaches.  A July 1998 allergy consult reflects Native 
American Gulf War veteran with onset of symptoms three years 
ago.  The record reflects pruritic eyes, nose bleeds, clear 
rhinorrhea, pruritus, sneezing, postnasal drip, no sinusitis.  
The triggering factors were springtime and cut grass.  The 
physical examination reflects that the eyes and skin were 
evaluated as normal.  The nose mucosa was edematous and 
boggy.  The throat had post erythema without exudate.  The 
sinuses were non-tender.  There were no wheezes.  The 
impression was allergic rhinitis.  

VA treatment records dated in September 1998 reflect that the 
veteran was doing well; migraine headache much improved on 
Elavil, and that the allergy was no problem - now off 
medications; and that he had a severe local reaction to a bee 
sting.  The impression was allergic rhinitis - no problem, 
now off medications; migraine headache much improved symptoms 
on Elavil; and recent wasp sting to left wrist, resolved now.  
A neurology consult in September 1998 reflects that the 
veteran had tried multiple agents [for treatment of the 
migraine headaches] in the past with no relief.  The 
impression was migraine headache, clinical improvement on 
Elavil.  An addendum reflects that the veteran has 3-4 
migraines a month.  

A statement from the veteran's supervisor, M. M., dated in 
November 1998 reflects that the veteran's work habits had 
changed and that he seemed to have constant migraine 
headaches that were affecting his job performance.  M. M. 
reported that the constant reoccurring migraine headaches 
have caused him to worry about the veteran's safety.  

In relevant part, testimony from the November 1998 personal 
hearing and the June 1999 travel Board hearing reflect that 
the veteran was perfectly healthy prior to Desert 
Shield/Desert Storm, that he did not have migraines prior to 
entering military service or prior to being called up for 
service in the Gulf, that he first noticed the symptoms of 
migraine headaches in mid-1992/1993, and that he did not know 
what a migraine was on separation from service.  He was 
constantly exposed to loud explosions in the Artillery and 
never had a migraine.  He did not experience migraines while 
in combat situations.  He began having headaches for no 
reason at all.  He medicated the migraines with Tylenol and 
aspirin and they worsened.  Sound and light trigger the 
migraines.  He used to hunt and play outside in the hot sun 
and light without any problems.  He believes that the 
headaches and nosebleeds began a little bit over a year after 
he separated from service.  His wife, then girlfriend, told 
him to seek medical attention.  He was diagnosed with 
migraines in 1993.  He thought the headaches were associated 
with his eyes and had his eye glass prescription changed.  He 
still had migraines.  He did not have an examination for the 
National Guard until 1996 and that was the first time he had 
any complaints while employed there.  He did not have warts 
prior to entering military service.  He tried over the 
counter drugs to get rid of the warts.  [The warts] appeared 
on one finger and then another on the left hand.  He does not 
have the warts any longer as they were burned off at the VA.  
His representative reported that allergic rhinitis is very 
rare with Native Americans in that part of the country [New 
Mexico].  The veteran testified that he grew up in the state 
and never had allergies.  He never had any allergic reactions 
to anything at all before he went into service.  When he 
returned from the war, he started to have sinus problems.  He 
just recently (1998) went to VA for sinus problems.  He 
asserts that his detection kit [while in Saudi Arabia] was 
positive for a blister agent.  He has not been diagnosed as 
having a condition related to exposure to dead animals or 
nerve gas/agent on the battlefield.  He testified that no one 
in his family had ever had allergies, rashes, or migraines.


A. Service connection for verruca warts, migraine 
headaches, and allergic rhinitis due to an undiagnosed 
illness.

To summarize, the veteran served in Saudi Arabia during 
Desert Shield/Desert Storm.  The veteran contends that 
service in Saudi Arabia has resulted in verruca vulgaris, 
migraine headaches, and allergic rhinitis.  The veteran 
testified that these ailments have been manifest since mid-
1992/1993.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The evidence 
does not show that the veteran possesses medical expertise, 
or is it contended otherwise.  Therefore, his opinion that 
the verruca warts, migraine headaches, and allergic rhinitis 
are related to his service in the Persian Gulf is not 
competent evidence.  On the other hand, the Board observes 
that these statements potentially place the onset of these 
conditions within the presumptive period required under 
section 3.317.  

According to the conditions of section 3.317, there must be 
objective indications of a chronic disability resulting from 
an illness manifested by one or more signs or symptoms during 
active service in the Southwest Asia Theater of operations or 
to a degree of 10 percent or more not later than December 21, 
2001.  

In summary, the first post-service treatment records, the 
Persian Gulf Registry examination in May 1993, reflects 
warts, rhinitis, and headaches.  The veteran's warts were 
diagnosed as verruca vulgaris.  Although the veteran 
presented in the past with warts that were treated with 
liquid nitrogen in 1993/1994, competent medical evidence is 
not reflective of a current disability.  The veteran 
testified in 1998 and 1999 that he no longer has warts.  In 
the absence of proof of a presently existing undiagnosed 
illness (or disability), that can be related to service, 
there can be no plausible claim.  See Brock v. Brown, 10 Vet. 
App. 155. 160 (1997); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (citing Caluza v. Brown, 7 Vet. App. at 504); 
VAOPGCPREC 4-99 (May 3, 1999).  Accordingly, the veteran's 
claim for service connection for verruca vulgaris is not 
well-grounded under § 3.317 or § 3.303.  See Chelte, supra; 
VAOPGCPREC 4-99, slip op. at 9-10.  

Despite the reported exposure to environmental contaminants, 
neither the May 1993 Persian Gulf Registry examination or 
other medical records reflect an undiagnosed illness that is 
related to service in the Persian Gulf.  Section 3.317 
provides that the signs or symptoms cannot be attributed to 
any known clinical diagnosis for it to be considered under 
its provisions.  In that regard, the diagnoses of migraine 
headaches and allergic rhinitis are not for consideration 
under 38 C.F.R. § 3.317, as they are diagnosed conditions, 
and will be addressed pursuant to 38 C.F.R. § 3.303.  


B.	Entitlement to service connection for migraine headaches 
and allergic rhinitis.

As discussed previously, service connection may be 
established for disability resulting from injury or disease 
incurred in-service or for a preexisting injury or disease 
that was aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in-service.  38 C.F.R. § 3.303(d).  There must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in-service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. at 504.  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded.  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Grottveit, 5 Vet. App. at 93.

While the veteran's lay statements are not competent to well-
ground his claim, the lay statements of the veteran and his 
wife regarding headaches since service are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  In this case, the service medical records are silent 
for treatment of headaches or migraine headaches.  
Furthermore, the veteran testified that he did not experience 
migraine headaches prior to or during Persian Gulf service.  
The Board notes that the first medical evidence regarding 
headaches occur in May 1993 during the Persian Gulf War 
Registry examination which relates the headaches to needing a 
new eyeglass prescription, not military service.  Thereafter, 
in March 1996, following a fall, Dr. Baten diagnosed migraine 
headache without aura.  Although he encouraged the veteran to 
seek evaluation for toxic exposure while in the Persian Gulf, 
this statement in and of itself does not establish the 
required nexus to service.  At no time, not even following 
the Persian Gulf War Registry examination, did a physician 
relate the veteran's symptoms to his military service.  The 
Board observes that the only evidence that relates the 
diagnosis of migraine headaches to service are lay statements 
and the veteran's own statements.  Simply, competent medical 
evidence has not related the migraine headaches to his 
military service.  Therefore, the claim for service 
connection for migraine headaches is not well-grounded.  

Similarly, lay statements regarding his allergic rhinitis 
post-service are not competent to well-ground his claim, as a 
medical nexus is required.  In this case, there are no 
service medical records indicating treatment in-service for 
chronic allergic rhinitis.  More important, the veteran 
testified that he did not have allergies in-service.  
Notwithstanding isolated instances of nasal stuffiness and 
congestion in-service, specifically in 1987 and in 1990, the 
Board observes that the May 1993 Persian Gulf War Registry 
examination is the first documentation of nasal congestion of 
a chronic nature.  The assessment at that time was rhinitis 
with swelling on the right side of the nose.  Thereafter, in 
July 1998, during an allergy consult, the veteran reported 
having seasonal allergies.  The diagnostic impression was 
allergic rhinitis.  More important, a September 1998 VA entry 
reflects that the allergic rhinitis was no problem and that 
the veteran was now off medications.  In that regard, neither 
private nor VA medical records post-service relate the 
allergic rhinitis or onset of allergies to military service.  

Although the most recent testimonial evidence reflects 
migraine headaches and allergies, competent medical evidence 
has not related either to military service.  Therefore, these 
claims for service connection are not well-grounded and must 
be denied.  

While a veteran may present a well-grounded claim by 
demonstrating chronicity of disease and continuity of 
symptomatology, the veteran has not presented any competent 
medical evidence that relates his present "chronic" 
conditions to any symptoms in-service.  38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997). 

As there is no competent medical evidence, which relates the 
migraine headaches and the allergic rhinitis to military 
service, these claims for service connection are not well-
grounded and must be denied.  38 C.F.R. § 3.303.  Given the 
veteran's failure to submit a well-grounded claim, the Board 
need not reach the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).


C. Other considerations

The Board notes that the RO informed the veteran of evidence 
required to prove his claims in the July 1997 Persian Gulf 
War Service development letter, the June 1998 statement of 
the case, and the January 1999 supplemental statement of the 
case.  The Board views these communications as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection of the aforementioned 
claims.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

Service connection for migraine headaches, verruca vulgaris, 
and allergic rhinitis is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

